Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
                          District of Columbia
                           Court of Appeals
No. 19-BG-661

IN RE LAWRENCE J. SONG
                                                    2019 DDN 146
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 266353


BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior
        Judge.

                                  ORDER
                            (FILED - October 3, 2019)

       On consideration of the certified order of the Supreme Court of California
suspending respondent from the practice of law in the state of California for one
year, with all but 60 days of the suspension stayed followed by a one-year period of
probation with conditions; this court’s August 12, 2019, order suspending
respondent pending further action of the court and directing him to show cause why
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent failed to
file either his response to the court’s show cause or his D.C. Bar R. XI §14(g)
affidavit; it is

       ORDERED that Lawrence J. Song is hereby suspended from the practice of
law in the District of Columbia for a period of one year, all but 60 days stayed,
followed by a one-year period of probation subject to the conditions imposed by the
state of California. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is
      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s suspension will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.




                                PER CURIAM